Exhibit 10.3

 

AMENDMENT NO. 1 TO
LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of April 10, 2013 by and among SUMMER INFANT, INC. and SUMMER INFANT
(USA), INC., as “Borrowers” under the Loan Agreement referenced below
(“Borrowers”), SUMMER INFANT CANADA, LIMITED and SUMMER INFANT EUROPE LIMITED,
as “Guarantors” under the Loan Agreement referenced below (“Guarantors”), BANK
OF AMERICA, N.A., in its capacity as the sole existing “Lender” under the Loan
Agreement referenced below (“Existing Lender”), and BANK OF AMERICA, N.A., in
its capacity as “Agent” for the Lenders under the Loan Agreement referenced
below (“Agent”).

 

WHEREAS, Borrowers, Guarantors, Existing Lender and Agent are parties to that
certain Loan and Security Agreement dated as of February 28, 2013, as previously
amended (as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers, Guarantors, Existing Lender and Agent desire to amend
certain provisions of the Loan Agreement, all as more fully described herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Loan Agreement is hereby amended as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Loan Agreement have the same meanings
herein as therein, except to the extent such terms are amended hereby.

 

2.                                      Amendments to Loan Agreement.

 

(a)                                 Amendments to Section 1.1.  Section 1.1 of
the Loan Agreement is hereby amended as follows:

 

(i)                                     The following new defined terms are
hereby added to Section 1.1 of the Loan Agreement in the appropriate
alphabetical order:

 

“Consolidated EBITDA:  shall have the same meaning as “EBITDA”, as such term is
defined herein.”

 

“Indebtedness:  shall have the same meaning as “Debt”, as such term is defined
herein.”

 

(ii)                                  The following defined terms in Section 1.1
of the Loan Agreement are hereby amended and restated as follows:

 

“Cash Management Services:  any services provided from time to time by a Lender
or any of its affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.”

 

“Extraordinary Expenses:  all costs, expenses or advances that Agent, Issuing
Bank or Lenders may incur during a Default or Event of Default, or during the
pendency of an Insolvency Proceeding of an Obligor, including those relating
to:  (a) any audit,

 

--------------------------------------------------------------------------------


 

inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances.  “Extraordinary
Expenses” shall include transfer fees, Other Taxes, storage fees, insurance
costs, permit fees, utility reservation and standby fees, legal fees, appraisal
fees, brokers’ fees and commissions, auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.”

 

“Governmental Authority:  any federal, state, provincial, territorial,
municipal, local, foreign or other agency, authority, body, commission, court,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority,
in each case whether associated with the United States, a state, district or
territory thereof, Canada, a province or territory thereof, the United Kingdom
or a country thereof or any other foreign entity or government (including any
supra-national bodies such as the European Union or the European Central Bank).”

 

“Required Lenders:  Lenders (subject to Section 4.2) having (a) Commitments in
excess of 662/3% of the aggregate Commitments; and (b) if the Commitments have
terminated, Loans in excess of 662/3% of all outstanding Loans; provided,
however, that (i) if at any time there shall be two or more Lenders, “Required
Lenders” shall mean at least two Lenders (subject to Section 4.2) having
Commitments (or, if Commitments have terminated, Loans) in excess of 662/3% of
the aggregate Commitments (or, if Commitments have terminated, 662/3% of the
aggregate outstanding Loans), and (ii) the Commitments and Loans of any
Defaulting Lender shall be excluded from such calculation.”

 

(b)                                 Amendment to Section 2.1.5.  Section 2.1.5
of the Loan Agreement is hereby amended by adding the following sentences at the
end of Section 2.1.5:

 

“Required Lenders may at any time revoke Agent’s authority to make further
Overadvance Loans by written notice to Agent.”

 

(c)                                  Amendment to Section 3.4.  Section 3.4 of
the Loan Agreement is hereby amended by deleting Section 3.4 in its entirety and
replacing it with the following new Section 3.4:

 

“3.4                         Reimbursement Obligations.  Borrowers shall
reimburse Agent, Issuing Bank and Lenders for all Extraordinary Expenses. 
Borrowers shall also reimburse Agent for all legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated

 

2

--------------------------------------------------------------------------------


 

thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third patty.  If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall immediately pay to Agent, for the Pro
Rata benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.  All amounts payable by Borrowers under this Section shall be due
on demand.”

 

(d)                                 Amendment to Section 5.6.2.  Section 5.6.2
of the Loan Agreement is hereby amended by deleting clause (a) of Section 5.6.2
and replacing it with the following new clause (a):

 

“(a)                           first, (i) to all Extraordinary Expenses owing to
Agent, Issuing Bank and Lenders, and (ii) to all other costs and expenses owing
to Agent;”

 

(e)                                  Amendment to Section 5.6.2.  Section 5.6.2
of the Loan Agreement is hereby amended by deleting clause (c) of Section 5.6.2
and replacing it with the following new clause (c):

 

“(c)                            third, to Issuing Bank in respect of amounts
owing by Borrowers for (i) any unreimbursed drawings made under Letters of
Credit and (ii) fees, costs, expenses and indemnities owing to Issuing Bank in
respect of Letters of Credit;”

 

(f)                                   Amendment to Section 12.6.  Section 12.6
of the Loan Agreement is hereby amended by adding the following sentences at the
end of Section 12.6:

 

“Notwithstanding anything to the contrary set forth herein, no Indemnitee shall
be entitled to indemnification from any Lender for a claim that is directly and
solely attributable to the gross negligence or willful misconduct of such
Indemnitee.”

 

(g)                                  Amendment to Section 15.1.1. 
Section 15.1.1 of the Loan Agreement is hereby amended by deleting clause (d) of
Section 15.1.1 and replacing it with the following new clause (d):

 

“(d)                           without the prior written consent of all Lenders
(except any Defaulting Lender), no modification shall be effective that would
(i) alter Sections 5.6.2, 7.1 (except to add Collateral) or 15.1.1; (ii) amend
the definitions of the terms “Pro Rata”, “Required Lenders” or “Borrowing Base”
(or any defined term used in the definition of “Borrowing Base”, provided that
the Agent may in its Permitted Discretion, without the necessity of obtaining
the consent of any Lender, increase or decrease the amount of the Availability
Reserve, or increase, decrease, add or eliminate any of the components thereof,
or reduce the percentages used in the definitions of Accounts Formula Amount and
Inventory Formula Amount); (iii) release all or substantially all of the
Collateral; (iv) subordinate the Liens in favor of Agent securing the
Obligations to Liens in favor of any other Person (other than (x) Liens in favor
of the Permitted Term Agent on certain Collateral which, in accordance with the
terms of the Intercreditor Agreement, are senior in priority to the Liens in
favor of Agent of such Collateral, (y) Purchase Money Liens securing Permitted
Purchase Money Debt, and (z) Liens securing obligations with respect to Capital
Leases permitted by Section 10.2.1(b), which Liens do not cover more than the
property subject to the applicable Capital Leases); or (v) except in connection
with a merger, disposition or similar transaction expressly permitted hereby,
release any Obligor from liability for any Obligations;”

 

3

--------------------------------------------------------------------------------


 

3.                                      Effectiveness of Amendment.  This
Amendment shall become effective upon Agent’s receipts of counterparts to this
Amendment, duly executed by each Obligor, Agent and Existing Lender.

 

4.                                      Miscellaneous.

 

(a)                                 Except to the extent specifically amended
hereby, the Loan Agreement, the other Loan Documents and all related documents
shall remain in full force and effect.  Whenever the terms or sections amended
hereby shall be referred to in the Loan Agreement, Loan Documents or such other
documents (whether directly or by incorporation into other defined terms), such
defined terms shall be deemed to refer to those terms or sections as amended by
this Amendment.

 

(b)                                 This Amendment may be executed in any number
of counterparts, each of which, when executed and delivered, shall be an
original, but all counterparts shall together constitute one instrument.

 

(c)                                  This Amendment shall be governed by the
laws of the State of New York and shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

 

{Remainder of page intentionally left blank; signatures begin on the following
page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWERS

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

By:

/s/ Paul Francese 

 

Name:

Paul Francese

 

Title:

CFO

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

By:

/s/ Paul Francese

 

Name:

Paul Francese

 

Title:

CFO

 

 

 

GUARANTORS

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

 

 

By:

/s/ Jason Macari

 

Name:

Jason Macari

 

Title:

CEO

 

 

 

SUMMER INFANT EUROPE, LIMITED

 

 

 

 

 

By:

/s/ Jason Macari

 

Name:

Jason Macari

 

Title:

CEO

 

 

 

AGENT AND EXISTING LENDER

 

 

 

BANK OF AMERICA, N.A., as Agent and Existing Lender

 

 

 

 

 

By:

/s/ Cynthia G. Stannard 

 

Name:

Cynthia G. Stannard

 

Title:

Senior Vice President

 

[Signature Page to Amendment No. 1 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------